Citation Nr: 1618703	
Decision Date: 05/10/16    Archive Date: 05/19/16

DOCKET NO.  13-12 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a respiratory condition.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

R. Sauter, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1975 to May 1979, and from January 1980 to June 1995. 

These matters come before the Board of Veterans' Appeals (Board) from a November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas. 

The Veteran was provided an October 2015 hearing at the RO before the undersigned Veterans Law Judge.

The issue of entitlement to service connection for a respiratory condition is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Tinnitus is etiologically related to service.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, tinnitus is related to service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  As the Board is granting the claim for tinnitus, no further discussion of the duties to notify and assist is necessary.

Service Connection Legal Authority

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A.         § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R.          § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

The Board must assess the credibility and weight of evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Service Connection for Tinnitus

The Veteran contends that he has tinnitus as a result of acoustic trauma during service.  Specifically, he asserts that he noticed tinnitus after spending time around loud aircrafts on the flight line.  He has consistently reported in correspondence, examinations, and at the October 2015 Board hearing, that his tinnitus had its onset during service and has continued since separation.  

The Veteran's lay statements regarding acoustic trauma are competent and credible.  Resolving reasonable doubt in favor of the appellant, the Board finds that he was exposed to the reported acoustic trauma in service.  

A June 2011 VA audiology examiner provided a negative nexus opinion regarding the tinnitus.  The examiner did not provide a rationale but did acknowledge the Veteran's statement that his tinnitus began in service.  Another opinion was obtained in November 2014.  The VA examiner again acknowledged the Veteran's contention that tinnitus began in service, and noted that he has not had any subsequent occupational or recreational noise exposure.  The examiner opined that tinnitus was not due to noise exposure in service.  The rationale was that the Veteran did not report tinnitus during service and did not have hearing loss at separation.  
 
The Board finds that the evidence is at least in equipoise on the question of whether currently diagnosed tinnitus is related to acoustic trauma during service.  Although negative opinions were provided, the June 2011 opinion contained no rationale and the November 2014 opinion relied only the Veteran's failure to report ringing in the ears during service.  A Veteran is competent to describe observable symptoms such as ringing in the ears.  See Jandreau v. Nicholson, 492 F.3d at 1376-77; Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  The Board finds that the Veteran's statement that his current tinnitus had its onset in service is competent and credible.  

The evidence is at least in equipoise and thus the Veteran must prevail.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for tinnitus is warranted.  


ORDER

Service connection for tinnitus is granted. 


REMAND

The Veteran contends that his current respiratory condition is related to service.  Specifically, he asserts that chest pains treated in service may have been an early sign of the respiratory condition.  Alternatively, he contends that exposure to herbicides, fertilizers, asbestos, and other chemicals may have caused or contributed to his respiratory condition.  Further, a treatment record dated in June 1996, less than one year after separation from service, shows treatment for a chronic cough that is worsened by exertion.  A December 1999 record shows a prescription for albuterol.  The Veteran has not been provided an examination to assist in determining the nature and etiology of the respiratory condition.  Given the complaints of chest pains during service, the cited chemical exposures, and the treatment for respiratory problems shortly after separation, the Board finds that an examination is necessary to adjudicate the claim.

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran to undergo a VA respiratory examination to ascertain the current nature and etiology of his respiratory condition.  The examiner should be requested to render an opinion regarding whether it is at least as likely as not (50 percent or more probability) that the Veteran's respiratory condition is related to his active duty service.  

The examiner is specifically requested to discuss the following:

a).  The February 1980 service treatment record showing an assessment of acute bronchitis;

b).  The September 1987 service treatment record showing that the Veteran complained of chest pains;

c).  The June 1996 treatment record showing that the Veteran had a chronic cough that was worsened by running;

d).  The December 1999 treatment record showing that the Veteran was prescribed albuterol; and

e).  The Veteran's August 2015 statement describing his exposure to asbestos in underground cells and his exposure to herbicides and fertilizers used on a farm where he was stationed.

The claims folder must be made available for review in connection with this examination.  The examiner should provide a complete rationale for all conclusions reached.

2.  Thereafter, readjudicate the issues on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case that addresses all relevant actions taken on the claim for benefits.  The Veteran should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


